1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11                                               Case No.: 17-cv-8-BTM-AGS
      Olga H. Villars and Linda A. Villars,
12
                                  Plaintiffs,    ORDER DISMISSING ACTION
13
      v.
14
      Richard J. Villars,
15
                                Defendant.
16
17
18
19         On January 4, 2019, the Court issued an order to show cause, if any, why
20   this case should not be dismissed for want of prosecution. (See ECF No. 7.)
21   Under this district’s Local Civil Rule 41.1(a):
22
           Actions or proceedings which have been pending in this court for
23         more than six months, without any proceeding or discovery having
24         been taken therein during such period, may, after notice, be
           dismissed by the court for want of prosecution, at the calling of a
25         calendar prepared for that purpose by the clerk. Such a dismissal
26         must be without prejudice, unless otherwise ordered.
27   CivLR 41.1(a). The action has been pending in this Court for more than six
28   months without any proceeding or discovery. Moreover, parties have failed

                                                1
                                                                          17-cv-8-BTM-AGS
1    to respond to the order to show cause. Thus, dismissal without prejudice is
2    warranted.
3         Accordingly, the Court hereby orders that the above-captioned action
4    is DISMISSED without prejudice.
5         IT IS SO ORDERED.
6    Dated: February 27, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                        17-cv-8-BTM-AGS
